            Case 2:20-mc-00069-MJP Document 29 Filed 08/13/20 Page 1 of 7



 1
                                                                        The Honorable Marsha J. Pechman
 2
 3
 4
 5
 6
 7
                          UNITED STATES DISTRICT COURT
 8                   WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9
                                                                 No. 2:17-cv-1297-MJP
10    RYAN KARNOSKI, et al.,

11                     Plaintiffs,                               JOINT STIPULATION TO
                                                                 CONSOLIDATE CASES NO. 2:17-CV-
12            v.                                                 1297-MJP AND NO. 2:20-MC-69-MJP
13                                                               FOR ALL PURPOSES
      DONALD J. TRUMP, et al.,
14
                       Defendants.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     JOINT STIPULATION TO CONSOLIDATE CASES NO. 2:17-CV-1297-MJP AND NO. 2:20-     U.S. DEPARTMENT OF JUSTICE
     MC-69-MJP FOR ALL PURPOSES                                                  Civil Division, Federal Programs Branch
     Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)                               1100 L Street, NW
                                                                                          Washington, DC 20005
                                                                                             Tel: (202) 616-8188
             Case 2:20-mc-00069-MJP Document 29 Filed 08/13/20 Page 2 of 7



 1           Plaintiffs Ryan Karnoski, Staff Sergeant Cathrine Schmid, D.L., Chief Warrant Officer
 2   Lindsey Muller, Petty Officer First Class Terece Lewis, Petty Officer Second Class Phillip
 3   Stephens, Petty Officer Second Class Megan Winters, Jane Doe, Human Rights Campaign,
 4   Gender Justice League, and American Military Partners Association n/k/a Modern Military
 5   Association of America (collectively “Plaintiffs”), Plaintiff-Intervenor State of Washington,
 6   and Defendants Donald J. Trump, Mark Esper, and the United States Department of Defense
 7   (collectively “Defendants,” and together with Plaintiffs and Plaintiff-Intervenor, “Parties”)
 8   hereby stipulate as follows:
 9
             WHEREAS, Plaintiffs served Federal Rule of Civil Procedure (“FRCP”) 45 subpoenas
10
     for the depositions of former Secretary of Defense James N. Mattis, former Vice Chairman of
11
     the Joint Chiefs of Staff General Paul J. Selva, current Secretary of Veterans Affairs Robert
12
     Wilkie Jr., and former Vice Chief of Naval Operations Admiral William F. Moran;
13
             WHEREAS, Defendants moved to quash all four subpoenas in the place of compliance,
14
     see Karnoski, et al. v. Trump, et al., No. 2:20-mc-00010-RAJ-RJK (E.D. Va.) (Mattis);
15
     Karnoski, et al. v. Trump, et al., No. 1:20-mc-0015-LO-TCP (E.D. Va.) (Selva); Karnoski, et
16
     al. v. Trump, et al., No. 1:20-mc-00016-LO-IDD (E.D. Va.) (Wilkie); Karnoski, et al. v.
17
     Trump, et al., No. 1:20-mc-00013-UA-JEP (M.D.N.C.) (Moran);
18
             WHEREAS, initially, the courts in the Mattis, Selva and Wilkie matters transferred
19
     those subpoena disputes to this district, see Karnoski, et al. v. Trump, et al., No. 2:20-mc-
20
     00061-MJP (W.D. Wa.) (Mattis); Karnoski, et al. v. Trump, et al., No. 2:20-mc-00055-MJP
21
     (W.D. Wa.) (Selva); Karnoski, et al. v. Trump, et al., No. 2:20-mc-00056-MJP (W.D. Wa.)
22
     (Wilkie);
23
             WHEREAS, on July 29, 2020, based on the Parties’ joint stipulation, the Court entered
24
     an order that, among other things, consolidated the Mattis, Selva, and Wilkie matters with the
25
     underlying case, No. 2:17-cv-1297-MJP, for all purposes, see Dkt. 555;
26
             WHEREAS, on August 10, 2020, at Plaintiffs’ Request and over Defendants’ objection,
27
     the court in the Moran matter transferred the Moran subpoena dispute to this district, see
28
      JOINT STIPULATION TO CONSOLIDATE CASES NO. 2:17-CV-1297-MJP AND NO. 2:20-     U.S. DEPARTMENT OF JUSTICE
      MC-69-MJP FOR ALL PURPOSES - 1                                              Civil Division, Federal Programs Branch
      Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)                               1100 L Street, NW
                                                                                           Washington, DC 20005
                                                                                              Tel: (202) 616-8188
             Case 2:20-mc-00069-MJP Document 29 Filed 08/13/20 Page 3 of 7



 1   Karnoski, et al. v. Trump, et al., No. 2:20-mc-69-MJP (W.D. Wa.);
 2           WHEREAS, the Parties, in accordance with Local Civil Rule (“LCR”) 42(b), met and
 3   agreed that, like the Mattis, Selva, and Wilkie matters, the Moran subpoena dispute should be
 4   consolidated with the underlying case, and further agreed that this would not require additional
 5   changes to the case schedule, see Dkt. 550;
 6           NOW THEREFORE, the Parties, through their respective counsel of record, do hereby
 7   stipulate and agree as follows:
 8           No. 2:20-mc-69-MJP, concerning the motion to quash the deposition of former Vice
 9
     Chief of Naval Operations Admiral William F. Moran, should be consolidated with the
10
     underlying case, No. 2:17-cv-1297-MJP, for all purposes pursuant to FRCP 42 and LCR 42. 1
11
12
     SO STIPULATED.
13
14   Respectfully submitted, August 12, 2020

15    NEWMAN DU WORS LLP                                      UNITED STATES
16                                                            DEPARTMENT OF JUSTICE

17
      s/Rachel Horvitz
18
19
20
21
22
23
24
25
26
             1
27           Despite agreeing to consolidation, Defendants respectfully maintain their
     disagreement with the transfer of the Moran matter to this district, and maintain that each
28   motion to quash requires a distinct apex analysis.
      JOINT STIPULATION TO CONSOLIDATE CASES NO. 2:17-CV-1297-MJP AND NO. 2:20-     U.S. DEPARTMENT OF JUSTICE
      MC-69-MJP FOR ALL PURPOSES - 2                                              Civil Division, Federal Programs Branch
      Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)                               1100 L Street, NW
                                                                                           Washington, DC 20005
                                                                                              Tel: (202) 616-8188
            Case 2:20-mc-00069-MJP Document 29 Filed 08/13/20 Page 4 of 7



 1   Derek A. Newman, WSBA No. 26967                         DAVID M. MORRELL
     dn@newmanlaw.com                                        Deputy Assistant Attorney General
 2   Jason B. Sykes, WSBA No. 44369
     jason@newmanlaw.com                                     ALEXANDER K. HAAS
 3   Rachel Horvitz, WSBA No. 52987                          Branch Director
 4   rachel@newmanlaw.com
     2101 Fourth Ave., Ste. 1500                             ANTHONY J. COPPOLINO
                                                             Deputy Director
 5   Seattle, WA 98121
     (206) 274-2800
 6                                                           s/ Matthew Skurnik________________
                                                             MATTHEW SKURNIK, NY Bar # 5553896
     LAMDBA LEGAL DEFENSE AND
 7                                                           Matthew.Skurnik@usdoj.gov
     EDUCATION FUND, INC.
                                                             JAMES R. POWERS, TX Bar #24092989
 8   Tara Borelli, WSBA No. 36759
                                                             james.r.powers@usdoj.gov
     tborelli@lambdalegal.org
 9                                                           Trial Attorneys
     Camilla B. Taylor (admitted pro hac vice)
                                                             ANDREW E. CARMICHAEL, VA Bar #
     Peter C. Renn (admitted pro hac vice)
10                                                           76578
     Sasha Buchert (admitted pro hac vice)
                                                             andrew.e.carmichael@usdoj.gov
11   Kara Ingelhart (admitted pro hac vice)
                                                             Senior Trial Counsel
     Carl Charles (admitted pro hac vice)
                                                             United States Department of Justice
12   Paul D. Castillo (admitted pro hac vice)                Civil Division, Federal Programs Branch
13                                                           1100 L Street NW, Suite 12108
                                                             Washington, DC 20530
14   OUTSERVE-SLDN, INC. N/K/A                               (202) 616-8188
     MODERN MILITARY ASSOCIATION
15   OF AMERICA                                              Counsel for Defendants
     Peter Perkowski (admitted pro hac vice)                 OFFICE OF THE WASHINGTON
16
                                                             STATE ATTORNEY GENERAL
     KIRKLAND & ELLIS LLP
17
     James F. Hurst, P.C. (admitted pro hac vice)
18   Steve Patton (admitted pro hac vice)                    s/ Chalia I. Stallings-Ala’ilima
     Jordan M. Heinz (admitted pro hac vice)                 Colleen M. Melody, WSBA No. 42275
19   Vanessa Barsanti (admitted pro hac vice)                colleenm1@atg.wa.gov
     Daniel I. Siegfried (admitted pro hac vice)             Chalia I. Stallings-Ala’ilima, WSBA No.
20
                                                             40694
21   Counsel for Plaintiffs                                  chalias@atg.wa.gov
                                                             Assistant Attorneys General
22                                                           Civil Rights Unit
23                                                           Attorney General’s Office
                                                             800 5th Ave, Suite 2000
24                                                           Seattle, WA 98104
                                                             (206) 464-7744
25
26                                                           Counsel for Plaintiff-Intervenor State of
                                                             Washington
27
28
     JOINT STIPULATION TO CONSOLIDATE CASES NO. 2:17-CV-1297-MJP AND NO. 2:20-     U.S. DEPARTMENT OF JUSTICE
     MC-69-MJP FOR ALL PURPOSES - 3                                              Civil Division, Federal Programs Branch
     Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)                               1100 L Street, NW
                                                                                          Washington, DC 20005
                                                                                             Tel: (202) 616-8188
             Case 2:20-mc-00069-MJP Document 29 Filed 08/13/20 Page 5 of 7



 1                                                    ORDER
             This matter comes before the Court on the Parties’ Joint Stipulation to Consolidate
 2
     Cases No. 2:17-cv-1297-MJP and No. 2:20-mc-69-MJP. After considering the Parties’ Joint
 3
     Stipulation, the Court hereby ORDERS the following:
 4
 5           No. 2:20-mc-69-MJP, concerning the motion to quash the deposition of former Vice

 6   Chief of Naval Operations Admiral William F. Moran, shall be consolidated with the

 7   underlying case, No. 2:17-cv-1297-MJP, for all purposes pursuant to FRCP 42 and LCR 42.

 8
 9   All future filings shall be filed in 2:17-cv-1297-MJP.

10
11   IT IS SO ORDERED.

12
     DATED this 13th day of August, 2020.
13
14
15
16
                                                                A
                                                                Marsha J. Pechman
17                                                              United States District Judge

18
19
20
21
22
23
24
25
26
27
28
      JOINT STIPULATION TO CONSOLIDATE CASES NO. 2:17-CV-1297-MJP AND NO. 2:20-     U.S. DEPARTMENT OF JUSTICE
      MC-69-MJP FOR ALL PURPOSES - 4                                              Civil Division, Federal Programs Branch
      Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)                               1100 L Street, NW
                                                                                           Washington, DC 20005
                                                                                              Tel: (202) 616-8188
            Case 2:20-mc-00069-MJP Document 29 Filed 08/13/20 Page 6 of 7



 1   Presented By:
      NEWMAN DU WORS LLP                                     UNITED STATES
 2                                                           DEPARTMENT OF JUSTICE
 3
 4   s/ Rachel Horvitz
     Derek A. Newman, WSBA No. 26967                         DAVID M. MORRELL
 5   dn@newmanlaw.com                                        Deputy Assistant Attorney General
     Jason B. Sykes, WSBA No. 44369
 6                                                           ALEXANDER K. HAAS
     jason@newmanlaw.com
     Rachel Horvitz, WSBA No. 52987                          Branch Director
 7
     rachel@newmanlaw.com
 8   2101 Fourth Ave., Ste. 1500                             ANTHONY J. COPPOLINO
                                                             Deputy Director
     Seattle, WA 98121
 9
     (206) 274-2800
                                                             s/ Matthew Skurnik________________
10                                                           MATTHEW SKURNIK, NY Bar # 5553896
     LAMDBA LEGAL DEFENSE AND
11                                                           Matthew.Skurnik@usdoj.gov
     EDUCATION FUND, INC.
                                                             JAMES R. POWERS, TX Bar #24092989
     Tara Borelli, WSBA No. 36759
12                                                           james.r.powers@usdoj.gov
     tborelli@lambdalegal.org
                                                             Trial Attorneys
13   Camilla B. Taylor (admitted pro hac vice)
                                                             ANDREW E. CARMICHAEL, VA Bar #
     Peter C. Renn (admitted pro hac vice)
                                                             76578
14   Sasha Buchert (admitted pro hac vice)
                                                             andrew.e.carmichael@usdoj.gov
     Kara Ingelhart (admitted pro hac vice)
15                                                           Senior Trial Counsel
     Carl Charles (admitted pro hac vice)
                                                             United States Department of Justice
     Paul D. Castillo (admitted pro hac vice)                Civil Division, Federal Programs Branch
16
                                                             1100 L Street NW, Suite 12108
17                                                           Washington, DC 20530
     OUTSERVE-SLDN, INC. N/K/A                               (202) 616-8188
18   MODERN MILITARY ASSOCIATION
     OF AMERICA                                              Counsel for Defendants
19
     Peter Perkowski (admitted pro hac vice)                 OFFICE OF THE WASHINGTON
20                                                           STATE ATTORNEY GENERAL
     KIRKLAND & ELLIS LLP
21   James F. Hurst, P.C. (admitted pro hac vice)
     Steve Patton (admitted pro hac vice)                    s/ Chalia I. Stallings-Ala’ilima
22   Jordan M. Heinz (admitted pro hac vice)                 Colleen M. Melody, WSBA No. 42275
23   Vanessa Barsanti (admitted pro hac vice)                colleenm1@atg.wa.gov
     Daniel I. Siegfried (admitted pro hac vice)             Chalia I. Stallings-Ala’ilima, WSBA No.
24                                                           40694
     Counsel for Plaintiffs                                  chalias@atg.wa.gov
25
                                                             Assistant Attorneys General
26                                                           Civil Rights Unit
                                                             Attorney General’s Office
27                                                           800 5th Ave, Suite 2000
                                                             Seattle, WA 98104
28
     JOINT STIPULATION TO CONSOLIDATE CASES NO. 2:17-CV-1297-MJP AND NO. 2:20-     U.S. DEPARTMENT OF JUSTICE
     MC-69-MJP FOR ALL PURPOSES - 5                                              Civil Division, Federal Programs Branch
     Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)                               1100 L Street, NW
                                                                                          Washington, DC 20005
                                                                                             Tel: (202) 616-8188
            Case 2:20-mc-00069-MJP Document 29 Filed 08/13/20 Page 7 of 7



 1                                                           (206) 464-7744

 2                                                           Counsel for Plaintiff-Intervenor State of
                                                             Washington
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     JOINT STIPULATION TO CONSOLIDATE CASES NO. 2:17-CV-1297-MJP AND NO. 2:20-     U.S. DEPARTMENT OF JUSTICE
     MC-69-MJP FOR ALL PURPOSES - 6                                              Civil Division, Federal Programs Branch
     Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)                               1100 L Street, NW
                                                                                          Washington, DC 20005
                                                                                             Tel: (202) 616-8188
